         Case 1:20-cv-01991-ER Document 28 Filed 06/16/20 Page 1 of 4




                                     Plaintiff's request for a case management conference is granted. A
                                     telephonic conference will be held on June 24, 2020 at 10 AM. The
 Christopher M. Wasil                parties shall call the Court using the following conference call
 Associate                           information: (877) 411-9748; Access Code: 3029857.
 +1.860.240.2719
 christopher.wasil@morganlewis.com
                                     Is it SO ORDERED.
 June 10, 2020
 VIA ECF
                                                                                       6/16/2020
 Hon. Edgardo Ramos
 U.S. District Judge
 U.S. District Court for the Southern District of New York
 Thurgood Marshall U.S. Courthouse
 40 Foley Square, Courtroom 619
 New York, NY 10007
 Re:      Hicks v. Leslie Feely Fine Art, LLC, et al., No. 1:20-cv-1991-ER

 Dear Judge Ramos:

 We represent Plaintiff Marianne Hicks in the above-captioned action. Pursuant to Local Civ. R. 37.2
 and Rule 2.A.i. of Your Honor’s Individual Practices, Plaintiff respectfully requests a teleconference
 with the Court to discuss the baseless refusal by Defendant Leslie Feely Fine Art, LLC (“Defendant”)
 to respond substantively to the vast majority of jurisdictional discovery requests propounded by
 Plaintiff (the “Requests”) (Ex. A). Plaintiff needs the information and documents that Defendant is
 improperly withholding in order to prepare her opposition to Defendant’s pending motion to dismiss,
 dated June 8, 2020 (“MTD Motion”). That MTD Motion seeks a ruling from this Court, as a matter
 of law, that the value of the painting at issue is less than the $75,000 amount-in-controversy
 threshold for diversity jurisdiction to lie, and Plaintiff’s opposition to it is currently due July 8, 2020.
 As extensive attempts to resolve these disputes by agreement have failed, as Defendant has
 unreasonably refused to extend Plaintiff’s deadline to oppose the MTD Motion pending the resolution
 of this discovery dispute, and as Plaintiff’s ability adequately to oppose the MTD Motion is prejudiced
 by Defendant’s refusal to produce the discovery sought, Plaintiff must therefore seek from the Court,
 on an expedited basis: (a) an order compelling Defendant to produce the documents and information
 it is wrongfully withholding; and (b) an extension of the deadline by which Plaintiff must oppose the
 MTD Motion to 14 days after Defendant produces any discovery it is ordered by the Court to produce.

   I.     Background

 This action arises from Defendant’s sale of a painting by Plaintiff under the false pretense that it was
 authored by the late artist Friedel Dzubas. Plaintiff asserts a conversion claim against Defendant
 and John Doe (the anonymous buyer of the painting), and a replevin claim against John Doe.

 On April 1, 2020, Defendant filed a letter seeking a pre-motion conference prior to filing a motion to
 dismiss, and seeking a stay of discovery other than jurisdictional discovery. See Dkt. 8. On April 6,
 2020, Plaintiff filed a letter responding to Defendant’s arguments and opposing its request for a stay
 of discovery. See Dkt. 10. On May 8, 2020, this Court held a pre-motion conference (the “May 8
 Hearing”) (see Dkt. 18 (“Tr.”)), at which Defendant previewed the grounds upon which it intended
 to move for dismissal, including, among others, lack of subject matter jurisdiction based on the




                                                       Morgan, Lewis & Bockius      LLP

                                                       One State Street
                                                       Hartford, CT 06103-3178               +1.860.240.2700
                                                       United States                         +1.860.240.2701
DB1/ 114370989.7
           Case 1:20-cv-01991-ER Document 28 Filed 06/16/20 Page 2 of 4




 Hon. Edgardo Ramos
 June 10, 2020
 Page 2

 amount in controversy. Defendant requested that it be permitted to take jurisdictional discovery
 within two weeks, which the Court granted. Id. , at 14:6–14. The Court also permitted Plaintiff to
 take her own jurisdictional discovery, and further ruled that “discovery will not be stayed.” Id. ,
 at 14:15–15:8 (emphasis added). On May 15, 2020, the Court entered a Civil Case Discovery Plan
 and Scheduling Order that does not stay discovery. Dkt. 17.

     II.   Plaintiff’s Jurisdictional Discovery Requests Are Proper.

 As Your Honor stated at the May 8 Hearing, “[a]rt . . . is sui generis.” Tr., at 7:20–21. To illustrate
 that point, Your Honor noted: “[T]his work now even by Ms. Hicks could be worth a lot more money
 by virtue of the fact that . . . she created it while she was in a relationship with Mr. Dzubas.” Id. , at
 8:22–25. The Court’s comments accurately reflect New York law. “[W]here the converted property
 is unique and irreplaceable, such as an original work of art, the damages are measured by its
 value at the time of trial.” Ruffalo v. Coffaro , 1989 WL 83397, at *4 (E.D.N.Y. July 11, 1989)
 (emphasis added) (citing Will of Rothko , 392 N.Y.S.2d 870, 874 (1st Dep’t 1977)). Where a
 conversion claim arises from the wrongful sale of artwork, evidence “probative of value” for purposes
 of the amount in controversy includes—in addition to the sale price—the “Christie’s catalogue
 appraisal of $50,000 to $80,000” and defendant’s own estimation of the work’s value. Pagliai v. Del
 Re , 2000 WL 122142, at *1 n.1 (S.D.N.Y. Jan. 31, 2000) (Cote, J.) (denying motion to dismiss).
 Consistent with the above law, on May 20, 2020, Plaintiff served her Requests, consisting of five
 interrogatories and five document requests, all specifically tailored to discover evidence “probative
 of value,” including—as in Pagliai —a request for documents relating to any appraisals of the painting
 at issue, and relevant correspondence between Defendant and the buyer. Pagliai , at *1 n.1.

 III.      Defendant’s Concealment of Responsive
           Documents and Information is Improper.

 Defendant responded to Plaintiff’s Requests on June 3, 2020. Defendant refused to provide any
 substantive responses, with the exception of a heavily redacted, single-page “invoice” purporting to
 show a purchase price for the painting of $40,000, but redacting the identity of the buyer. See Ex.
 B.1 Defendant refused to answer any interrogatory or indicate that it lacks other responsive
 documents; it simply failed to produce them, despite their obvious relevance, based on specious
 objections.
 First, Plaintiff is entitled, at this stage of the litigation, to learn the identity of the painting’s buyer to
 allow her to make a demand for return of the property. See In re Lumerman, 19 Misc.3d 853, 856–
 57 (N.Y. Sur. 2008) (rejecting argument that identity of buyer of artwork is confidential and ordering
 immediate disclosure by defendant auction house where plaintiff sought to assert replevin claim
 against buyer, as Plaintiff does here). Plaintiff is also entitled to test, through discovery taken from
 the buyer, the veracity of Defendant’s representations regarding the sale. Likewise, Plaintiff is
 entitled to determine if the buyer resold the painting and, if so, at what price, which are facts that
 bear directly on the painting’s value, and thus on the MTD Motion. Defendant’s refusal to disclose
 John Doe’s identity, and its redaction of John Doe’s information from its document production—when
 there is no privilege that even arguably applies—is improper. Defendant is concealing information


 1
   Defendant also produced Plaintiff’s 2005 bankruptcy petition. This document is not responsive to
 any of Plaintiff’s requests, and was likely included to intimidate Plaintiff. Plaintiff also seeks to use
 this document, mentioned nowhere in the Complaint, to support factual contentions made in its MTD
 Motion (none of which are properly resolvable, as a matter of law, on a motion to dismiss).



DB1/ 114370989.7
         Case 1:20-cv-01991-ER Document 28 Filed 06/16/20 Page 3 of 4




 Hon. Edgardo Ramos
 June 10, 2020
 Page 3

 that is relevant to this Court’s subject matter jurisdiction, and that otherwise falls well within the
 broad scope of discovery under Fed. R. Civ. P. 26.

 Second, because Plaintiff’s painting “is unique and irreplaceable,” the amount of damages for her
 conversion claim will be “measured by its value at the time of trial.” Ruffalo , at *4. Evidence
 “probative of value” of artwork for the purposes of the amount in controversy includes—in addition
 to the sale price (the veracity of which Plaintiff is entitled to test by seeking discovery from John
 Doe)—appraisals and the defendant’s own estimations of the work’s value. See Pagliai , 2000 WL
 122142, at *1 n.1. Even then, however, as Your Honor aptly noted, “[t]his work now even by Ms.
 Hicks could be worth a lot more money by virtue of the fact that . . . she created it while she was in
 a relationship with Mr. Dzubas.” Tr., at 8:22–25. Defendant has no right to obstruct discovery
 relating to the value of the painting and, at the same time, to seek a ruling from the Court dismissing
 the case, based on the Court’s determination of the value of the painting, as a matter of law.

 Relatedly, Defendant asserts that it need not respond substantively to Plaintiff’s Requests because
 it disagrees with Plaintiff’s damages theory. No party has any right to condition its production of
 discoverable information on demanding to obtain, first, a plaintiff’s theory of damages (and then,
 ostensibly, agreeing with it, which we would hardly expect a defendant to do at the outset of a case).
 Should the parties disagree on the theory of damages applicable here, it will be for the Court to
 resolve that dispute at the appropriate time (which is not now). In the meanwhile, Defendant must
 produce the discoverable information that it has wrongfully withheld.

 Third, Plaintiff’s Requests are not contention interrogatories and are not precluded by Rule 33.3. As
 a threshold matter, during the May 8 Hearing, Your Honor ruled that “discovery will not be stayed.”
 Tr., at 15:8. Any suggestion by Defendant that only jurisdictional discovery is permitted at this time
 is therefore baseless. Plus, Rule 33.3(a) permits interrogatories “seeking names of witnesses with
 knowledge of information relevant to the subject matter of the action[.]” For this reason alone,
 Defendant’s refusal to provide John Doe’s identity and contact information is improper. Moreover,
 Rule 33.3(b) provides that interrogatories beyond those listed in subsection (a) may be served if
 “they are a more practical method of obtaining the information sought than a request for production
 or a deposition.” That is plainly the case here, especially considering the difficulty of taking
 depositions during the current pandemic. Moreover, Rule 33.3 also does not apply to document
 requests.

 Thus, even if the Requests exceed the scope of jurisdictional discovery (and they do not), Defendant
 would be obligated to respond substantively within 30 days of service (i.e. , on June 19, 2020).
 Defendant has recently taken the position that it was not obligated to respond to them within 14
 days, because Defendant self-servingly maintains that they do not relate to jurisdictional issue, but
 also it is not obligated to respond to them even within 30 days, because Plaintiff labeled them as
 jurisdictional discovery requests. Plaintiff respectfully submits that this Court should not countenance
 such transparent gamesmanship and obstruction of the discovery process, particularly given that
 Plaintiff’s Requests likely do not require Defendant to collect more than a handful of documents or
 to spend more than a few hours preparing written responses.

  IV.     Plaintiff is Forced to Seek Relief on an Expedited Basis.

 Given that Defendant is improperly withholding documents and information necessary for Plaintiff to
 oppose Defendant’s MTD Motion by July 8, 2020, Plaintiff sought Defendant’s consent for a brief
 extension of time to file her opposition brief pending the outcome of this discovery dispute. Without
 explanation, Defendant rejected Plaintiff’s request. Plaintiff therefore must regretfully ask that the
 Court treat the instant request for a teleconference as an urgent request.



DB1/ 114370989.7
         Case 1:20-cv-01991-ER Document 28 Filed 06/16/20 Page 4 of 4




 Hon. Edgardo Ramos
 June 10, 2020
 Page 4

 Sincerely,




 Christopher M. Wasil



 cc: All counsel of record (via ECF)




DB1/ 114370989.7
